ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_03_FR.txt. 276




      OPINION INDIVIDUELLE DE M. LE JUGE RANJEVA


                        OBLIGATION DE PRÉVENTION

   Obligation de prévention — Obligation erga omnes fondée sur la solidarité
internationale — Obligation permanente de vigilance et de coopération pesant
sur tous les Etats parties — Responsabilité internationale des Etats pour omis-
sion — Action diplomatique concertée.

   1. En droit, la responsabilité internationale pour omission est admise
pour la sauvegarde d’intérêts fondamentaux de la communauté interna-
tionale. La stipulation de l’obligation de prévention s’inscrit dans une
approche des relations juridiques internationales fondée sur la solidarité
internationale, voire mondiale. Cette dimension offre alors à l’interpréta-
tion des relations juridiques une nouvelle dimension des relations juri-
diques internationales. Au paragraphe 430, l’arrêt décrit le contenu de
l’obligation de prévention en termes d’obligation de moyen et non de
résultat au sens propre dans la mesure où aucune garantie de succès ne
peut être assurée. Si l’Etat partie a le pouvoir discrétionnaire d’agir dans
le sens qu’il estime le plus opportun, la question se pose de savoir si
celui-ci est libre d’agir ou de ne pas agir face à l’obligation de prévention
que prescrit la convention de 1948 contrairement aux règles du droit
international général classique. Exceptionnellement, un Etat partie est
tenu d’agir et, dans ce cas, une inertie ou une indifférence constitue une
violation de l’obligation de prévention du génocide. Le silence de la
Convention sur les conditions qu’elle fixe pour l’exécution de cette obli-
gation confère à l’Etat partie la compétence pour apprécier de manière
discrétionnaire les conséquences qu’il entend tirer des faits constitutifs du
différend. Mais la question est de savoir si l’abstention peut être une
option licite au regard du droit conventionnel en question.
   2. La convention de 1948 crée à la charge des Etats parties l’obligation
de prévenir le crime de génocide (cf. arrêt, par. 166). Une telle stipulation
conventionnelle a représenté, en son temps, une mise à jour des prescrip-
tions du droit international positif aux exigences de la morale universelle.
Le caractère universel de la vocation juridictionnelle justifiait ce rappel :
la conscience universelle a été interpellée directement par les problèmes
de violations de la convention de 1948 alors que la plupart des grands
acteurs de la vie internationale étaient présents sur le champ de la catas-
trophe. Par ailleurs, une dimension de l’obligation semble avoir été
oubliée : le caractère permanent de cette obligation à la différence de celle
de punir ; la vigilance, exercée avec discernement, doit être constante avec
un degré plus intense d’intérêt sinon de curiosité en période de crises poli-
tiques ou humanitaires. La Cour devait rappeler, dans le cadre de la pré-

237

277     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. RANJEVA)


sente affaire, que l’obligation de prévention pèse sur tous les Etats parties
à la Convention. Cependant, le contenu de cette obligation doit être
interprété in concreto en fonction de la situation particulière de chaque
intéressé. La restriction de l’examen de la Cour aux obligations juridiques
des seuls Etats parties à la présente instance ne saurait être interprétée
comme une relativisation ou une extranéisation de l’obligation de préve-
nir le crime de génocide qu’a contractée la communauté internationale.
   3. Le rappel des travaux préparatoires à l’adoption de la convention
de 1948 (arrêt, par. 164) montre que les participants ont plus porté leur
intérêt sur l’obligation de punir que sur celle de prévenir le crime de géno-
cide. Les circonstances historiques et politiques qui ont immédiatement
précédé et suivi la seconde guerre mondiale expliquent cette information.
Au regard de l’économie générale des instruments internationaux de
l’immédiat après-guerre, l’obligation de prévenir relevait essentiellement
de la déclaration des droits et des devoirs de l’Etat (A/RES/177 et
A/RES/178 (II)). Le présent arrêt met un terme aux éventuelles querelles
plus idéologiques que juridiques : l’obligation de prévenir relève de l’ordre
normatif de droit positif (arrêt, par. 165). Le principe affirmé, la concré-
tisation de son contenu n’en est pas pour autant aisée. L’embarras qui
empreint la description au paragraphe 430 de l’arrêt illustre les difficultés
rencontrées lorsqu’il s’agit d’en fixer les contours.
   4. L’arrêt examine les manquements à l’obligation de prévenir le crime
de génocide par rapport à la « due diligence » en termes de comporte-
ments et d’actes imputables à un Etat en particulier ; mutatis mutandis, la
Cour a adopté une analyse des manquements allégués en termes analy-
tiques de comportement individuel. Dans une perspective de responsabilité
conventionnelle dans les relations bilatérales, une telle démarche se justi-
fie aisément. A l’analyse, on est amené à se demander si cette approche
est suffisante pour couvrir l’ensemble des relations d’obligations dans la
convention de 1948 lorsqu’il s’agit de vigilance dans une perspective mul-
tilatérale et de surcroît face au crime international absolu qu’est le géno-
cide. Pour satisfaire à la solidarité internationale qui est à la base de
l’obligation de prévenir le génocide, il est difficile de considérer le rayon-
nement du lien conventionnel de cet instrument comme une juxtaposition
de relations bilatérales entre les Etats parties ; la Convention manquerait
son but si elle ne donnait pas naissance à un groupement auquel ferait
défaut l’unité conceptuelle en matière normative. Ainsi, peut être expli-
quée la qualification des obligations consacrées par la présente Conven-
tion comme des obligations erga omnes valables « même en dehors de
tout lien conventionnel » (Réserves à la convention pour la prévention et
la répression du crime de génocide, avis consultatif, C.I.J. Recueil 1951,
p. 23). La force obligatoire de l’obligation découle non pas de l’engage-
ment particulier de l’Etat, mais de la valeur que le droit attribue à cette
obligation.
   5. La convention de 1948 marque, sans aucun doute, un progrès du
droit dans une double direction. En premier lieu, elle stipule l’engage-
ment de prévenir le crime de génocide lorsqu’elle précise le cadre de l’ac-

238

278     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. RANJEVA)


tion discrétionnaire de l’Etat en donnant à l’article II la qualification
juridique des faits constitutifs de génocide. En second lieu, elle crée une
obligation de résultats dans l’article V lorsqu’elle impose des mesures
législatives nécessaires pour l’application de la Convention. Mais le pre-
mier engagement fait problème dans la mesure où l’existence de certains
des faits qui sont énoncés à l’article II crée une obligation de faire. De
même, une tentative de qualification des faits au regard de cet article est
délicate à mettre en œuvre dans la mesure où elle comporte une appré-
ciation subjective et péjorative sur le comportement de l’Etat à qui sont
attribués les faits alors que la problématique du génocide s’inscrit dans
un cadre de coopération multilatérale. La tentation est en effet grande de
valider, sans discernement, les présupposés ethniques de la base de cons-
titution d’un Etat. Une conséquence en droit s’impose : les Etats ne
peuvent dès lors s’abstenir de rechercher des renseignements et des infor-
mations de nature à éclairer leur décision lorsque sont en cause de tels
faits. Cette conclusion est incontournable pour des raisons pratiques.
L’engagement de l’Etat partie est sanctionné par la responsabilité
conventionnelle en ce sens que chaque Etat a dû prévoir à quoi il
s’engageait ainsi que les conséquences juridiques qu’il devrait assumer en
cas de défaillance. Il ne faut pas permettre que ces prévisions puissent être
déjouées par une qualification subjective et artificielle de tiers par rapport
aux faits visés au même article II, alors que tous les Etats contractants
font partie d’un même ensemble conventionnel.
   6. Pour ces raisons, il faut cependant accepter en toute humilité les dif-
ficultés rencontrées par le juge pour contrôler la réalité de la menace ou
du risque de génocide lorsqu’il s’agit d’appréciation. Mais, toujours est-il
que cette appréciation relève de la compétence de chaque Etat partie.
Par-delà le rappel de l’obligation de droit international général qui pro-
hibe l’immixtion dans les affaires intérieures d’un Etat, l’évaluation des
risques de génocide, dans le contentieux devant la Cour internationale de
Justice, relève essentiellement de l’appréciation qui ressort de l’action
diplomatique de plus en plus concertée. C’est dans ce sens que s’ins-
crivent les prescriptions de l’article VIII et la démarche diplomatique
comme illustration du contenu de l’obligation de prévention. Un
contrôle judiciaire de la qualification des faits risque d’amener le juge à
substituer son analyse à celle des autorités des Etats responsables des
relations internationales.

                                            (Signé) Raymond RANJEVA.




239

